Order entered July 2, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00325-CV

                           TEODORA RIVAS CARRION, Appellant

                                                 V.

                               GILBERTO CARRION, Appellee

                       On Appeal from the 303rd Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-12-18880-V

                                             ORDER
       The clerk’s record in this case is overdue. By postcard dated April 21, 2014, we notified

the Dallas County District Clerk that the clerk’s record was overdue and directed the Dallas

County District Clerk to file the clerk’s record within thirty days. To date, the clerk’s record has

not been filed and we have not received any correspondence from the Dallas County District

Clerk’s office regarding the status of the clerk’s record.

       Accordingly, we ORDER the Dallas County District Clerk to file the clerk’s record

within TWENTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to
Gary Fitzsimmons, Dallas County District Clerk.


                                           /s/    ADA BROWN
                                                  JUSTICE